COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-245-CV
 
 
IN RE THOMAS C. STALEY                                                      RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and emergency
motion for stay and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of
mandamus and emergency motion for stay are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A: 
MCCOY, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
July 13, 2006




    [1]See
Tex. R. App. P. 47.4.